Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2020 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Applicant also provides a Foreign reference (CA 2628557A), but the information disclosure statement filed 04/01/2020, fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

This application is in condition for allowance except for the following formal matters: 
In paragraph [0023], line 1, specification of US Publication (US 2021/031207), the reference number “28” should be changed to – 16 – which refers to “shaft distal end” (see para [0022]); and 
In the provided Fig. 5, it appears that the reference number “42” should be changed to – 92 – which refers to “control cable” as described in paragraph [0027]). Note that the reference number “42” is stated as “a transparent window” in paragraph [0023] and as shown in Fig. 2. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
RE claims 1 and 16, Orubor (US 2012/0285494), which appears to be the closest art, shows a shaft (12), a handle (14, 18), a housing (21) being coupled to the shaft, a separator (30), a compressed fluid tank (54), a fluid tube (58), at least one spray nozzle (28), but does not specifically teach or suggest the detailed structural elements of the limitations of “a housing coupled to the shaft, the housing being coupled to the shaft distal end and including a housing top side, a housing bottom side, a housing left side, a housing right side, a housing front side, and a housing back side defining a housing inside, the housing bottom side having a receiving aperture and a release aperture extending through to the housing inside; a separator coupled to the housing, the separator being coupled to the housing bottom side between the receiving aperture and the release aperture and extending from the housing left side to the housing right side; at least one compressed fluid tank coupled to the shaft; at least one fluid tube coupled to the compressed fluid tanks, each fluid tube extending from the respective compressed fluid tank through the housing back side; at least one spray nozzle coupled to the fluid tubes, each spray nozzle being coupled to the fluid tube adjacent the receiving aperture of the housing, each spray nozzle having a release valve; and at least one trigger coupled to the handle, each trigger being in operational communication with the release valve of one of the spray nozzles.” 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shoseyov; Oded, Shoseyov; Odedand Baars; and Bryan T. disclose an apparatus and a method to dispose waste.
Wood; William H. shows a pet waste device.
Robinson; James L., Schuster; Frank, and Seebald; Francis W. provide cleaning and removing devices. 
Cacho; Leonardo C, Jung; Koock Elan, and Skermetta; Geraldine J. teach a container or housing with a pivot door.
Parvaresh; Kambiz employs a dog waste scoop. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651